                     IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

THE ESTATE OF NAJEE ALI                   )
BAKER, by and through his                 )
Ancillary Administrator Jemel Ali         )
Dixon,                                    )
                                          )
                         Plaintiff,       )
                                          )
                   v.                     )            1:19-CV-477
                                          )
WAKE FOREST UNIVERSITY,                   )
                                          )
                        Defendant.        )

                                      JUDGMENT

      For the reasons set forth in the Order filed contemporaneously with this Judgment,

      It is hereby ORDERED AND ADJUDGED that the defendant’s motion for

summary judgment is GRANTED and this case is DISMISSED with prejudice.

      This the 5th day of August, 2021.




                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE




     Case 1:19-cv-00477-CCE-LPA Document 89 Filed 08/05/21 Page 1 of 1
